Exhibit 99.(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 28, 2011 relating to the financial statements and financial highlights which appears in the April 30, 2011 Annual Report to Shareholders of Value Line Convertible Fund, Inc., which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights”, “Investment Advisory and Other Services” and “Financial Statements” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York June 29, 2011
